     Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AHMED F. GAD
Northampton County Prison
666 Walnut Street
Easton, PA 18042

          v.

NORTHAMPTON COUNTY, PENNSYLVANIA                      Civil Action No.
669 Washington Street
Easton, PA 18042                                      18-3900
Norristown, PA 19401
        and
CORRECTIONS OFFICER JOHN HARMAN                       JURY TRIAL DEMANDED
c/o Northa~pton County Prison
666 Walnut Street
Easton, PA 18042
        and
CORRECTIONS OFFICER JOHN COLARUSSO
c/o Northampton County Prison
666 Walnut Street
Easton, PA 18042
        and
CORRECTIONS OFFICER JONATHON GLOVAS
c/o Northa~pton County Prison                                       JUL 12 2019
666 Walnut Street
Easton, PA 18042                                             ar_"~ATE BARKMhN, Clerk
        and                                                     -        _Dep. Clerk
CORRECTIONS OFFICER KYLE WENE
c/o Northampton County Prison
666 Walnut Street
Easton, PA 18042
        and
CORRECTIONS OFFICER JACKIE MCNAIR
c/o Northarr.pton County Prison
666 Walnut Street
Easton, PA 18042


                               AMENDED COMPLAINT

                                 Jurisdiction

     1.        This action is brought pursuant to 42 U.S.C. § 1983 and 42

U.S.C. § 2000cc, et seq ..       Jurisdiction is based upon 28 U.S.C. §§
    Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 2 of 9



1331 and 1343 (1), (3), (4) and the aforementioned statutory

provision. Plaintiff further invokes the supplemental jurisdiction

of this Court pursuant to 28 U.S.C. § 1367(a) to hear and

adjudicate state law claims.

                                  Parties

     2.   Plaintiff, Ahmed Gad,    is a resident of the Commonwealth of

Pennsylvania and at all times relevant to this action was an inmate

at the Northampton County Prison.

     3.   Defendant, Northampton County, Pennsylvania,       is a

municipal governmental unit created and authorized under the laws

of the Commonwealth of Pennsylvania and is authorized by law to

maintain Defendant, Northampton County Prison, by and through its

employees, officers, agents, servants, administrators and/or

workmen who at all times relevant hereto were acting within the

course and scope of their employment for same, ~nder the color of

state law and in accordance with Northampton County's policies,

practices and customs, and employs Defendants, Corrections Officer

John Harman, Corrections Officer John Colarusso, Corrections

Officer Jonathan Glovas, Corrections Officer Kyle Wene, and

Corrections Officer Jackie McNair.

     4.   Defendant, Corrections Officer John Harmar., at all times

relevant hereto was acting under color of law and within the scope

of his emp:oyment as an officer, agent and/or employee of

Defendant, Northampton County, Pennsylvania, and was assigned to


                                    2
    Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 3 of 9



the Northampton County Prison and was responsible for the welfare

of Plaintiff, Ahmed Gad.     He is being sued in his individual

capacity.

     5.     Defendant, Corrections Officer John Colarusso, at all

times relevant hereto was acting under color of law and within the

scope of his employment as an officer, agent and/or employee of

Defendant, Northampton County, Pennsylvania, and was assigned to

the Northampton County Prison and was responsible for the welfare

of Plaintiff, Ahmed Gad.     He is being sued in his individual

capacity.

     6.     Defendant, Corrections Of:icer Jonathon Glovas, at all

times relevant hereto was acting under color of law and within the

scope of his employment as an officer, agent and/or employee of

Defendant, ~orthampton County,    Pennsylvania, and.was assigned to

the Northampton County Prison and, among other duties, was

responsible for the welfare of Plaintiff.       He is being sued in his

individual capacity.

     7.     Defendant, Corrections Officer Kyle Wene, at all times

relevant hereto was acting under color of law and within the scope

of his employment as an officer, agent and/or employee o:

Defendant, Northampton County, Pennsylvania, and was assigned to

the Northampton County Correctional Facility and, among other

duties, was responsible for the welfare of Plaintiff.         He is being

sued in his individual capacity.


                                    3
    Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 4 of 9



     8.   Defendant, Corrections Officer Jackie McNair, at all times

relevant hereto was acting under co:or of law and within the scope

of her employment as an officer, agent and/or employee of

Defendant, Northampton County, Pennsylvania, and was assigned to

the Northampton County Prison and, among other duties, was

responsible for the welfare of Plaintiff.       She is being sued in her

individual capacity.

     9.   At all relevant times, all Defendants were acting in

concert and conspiracy and their actions deprived Plaintiff Ahmed

Gad of his constitutional and statutory rights.

                          Factual Allegations

    10.   At all times relevant hereto Plaintiff Ahmed Gad was an

inmate at the Northampton County Prison, under the control of the

Northampton County Department of Corrections.

    11.   More specifically, on June 6, 2017 Plaintiff Ahmed Gad was

booked into the Northampton County Prison where he remained until

approximately April 4, 2018.

    12.   At all times relevant hereto, Plaintiff was a devote

believer in the Muslim faith.     His belief in the Muslim faith

traditions and requirements were sincerely held.

    13.   As part of Plaintiff's sincerely held religious beliefs,

he is required to pray at specified times during the day.

    14.   As part of Plaintiff's sincerely·held religious beliefs,

he is required to wash before beginning his prayer.


                                    4
        Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 5 of 9



    15.      Beginning sometime in approximately late June of 2017 he

was denied the opportunity to wash before praying.             CO Harman

and/or CO Colarusso and/or CO Glovas and/or CO Wene and/or CO

McNair advised Plaintiff that he "could do all his washing in the

shower" as such time as CO Harman and/or CO Colarusso and/or CO

Glovas and/or CO Wene and/or CO McNair would allow him to go to the

shower.

    16.      Defendant CO Harman and/or Defendant CO Co~arusso and/or

Defendant CO Glovas and/or Defendant CO Wene and/or Defendant CO

McNair refused to allow Plainti:f to pray at the required specified

times in order for him to properly practice his Mus~im faith.

    17.      All of the Defendant corrections officers, including

Defendant Harman, Colarusso, Glovas, Wene and McNair caused

Plaintiff to be placed into restricted housing, that is solitary

confinement, as a direct result of Plaintiff's insistence that he

be allowed to practice his Muslim faith.

    18.      As a result of the actions of Defendants Harman,

Colarusso, Glovas, Wene and McNair, Plaintiff was placed in

solitary confinement for approximately seven (7) months.

    19.      On or about December 17, 2017 when Plaintiff was

complaining about his inability to practice his Muslim faith, and

other conditions of his confinement, he was punched by Defendant

Corrections Officer Wene resulting in a fracture to Plaintiff's

ribs.


                                        5
    Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 6 of 9



    20.     Shortly after being assaulted by Corrections Officer Wene,

Plaintiff filed a grievance.     As a result of that grievance, he was

retaliated by Defendants Glovas, Colarusso and McNair.          More

specifically, the retaliation of Defendants Harman and/or Colarusso

and/or Glovas and/or Wene and/or McNair consisted of the following.

During more than a month of his placement in restrictive housing

and/or solitary confinement he was kept in a cell with no light;

signs were placed on his cell deriding Plaintiff for his Muslim

faith calling him a terrorist and a fagot;      inmates who brought

Plaintiff's food tray to his cell were told to place their genitals

in P~aintif:'s food knowing this would cause Plaintiff great

distress.

    21.     On or about January 20, 2018 Defendant Glovas opened the

door to Plaintiff's cell and ordered another inmate into

Plaintiff's cell to assault the Plaintiff resulting in physica:

injuries to the Plaintiff.

                 COUNT I. VIOLATION OF 42 U.S.C. § 1983

    22.     Plaintiff incorporates by reference paragraphs 1 through

2l of the instant Complaint.

    23.     At all times re~evant hereto, all of the Defendant

corrections officers were acting ~nder color of state law.

    24.     The actions of all Defendant corrections officers as

described herein constitute a violation of Plaintiff's rights

guaranteed under the First, Eighth, and Fourteenth Amendments to


                                    6
    Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 7 of 9



the United States Constitution.

         COUNT II. VIOLATION OF THE RELIGIOUS LAND USE AND
     INSTITUTIONALIZED PERSONS ACT 42 U.S.C. § 2000cc, et seq.


    25.   Plaintiff incorporates by reference paragraphs 1 through

24 of the instant Complaint.

    26.   Upon information and belief, the Northampton County Prison

is owned and operated by the County of Northampton.

    27.   The actions of the Defendant corrections officers herein

described caused a substantial burden on Plaintiff's sincerely held

religious r:ghts and beliefs.

    28.   Upon information and belief, the County of Northampton

owns, controls, maintains and administers the Northampton County

Prison and accepts federal funds for the Northampton County Prison.

    29.   The actions of the individual Defendants as described

herein all taken in the course and scope of their e~ployment as

corrections officers for the County of Northampton.         Those actions

resulted in a substantial burden upon Plaintiff in the free

exercise of a central tenet of the Muslim faith.        More

specifically, his being denied the opportunity to pray at certain

times of the day, denied the ability to wash before praying and

being retaliated against by being placed in solitary confinement

all amounted to a substantial burden involving central tenets of

the Muslim faith.

          COUNT III.   42 U.S.C. § 1983 FIRST AMENDMENT AND
                         FOURTEENTH AMENDMENT

                                    7
,.
         Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 8 of 9




         30.   Plaintiff incorporates by reference paragraphs 1 through

     29 of the instant Complaint.

         31.   The actions of the Defendant corrections officers as

     described herein constitute a violation of Plaintiff's First

     Amendment right to the free exercise of religion and further amount

     to discrimination against hi~ in violation of rights guaranteed to

     the Plaintiff by the First ar.d Fourteenth Amendments to the United

     States Constitution.

          WHEREFORE,    Plaintiff Ahmed Gad requests the

     following relief:

                a.     Compensatory damages;

                b.     Punitive damages;

                c.     Reasonable attorney's fees and costs;

                d.     Such other and further relief as appears

                       reasonable and just; and

                e.     A jury trial as to each Defendant and as to

                       each count.


                                 PATRICK G. GECKLE, LLC


                                   //~-~-
                                 By:L ~~       I'

                                     Patrick G. Geckle
                                     Attorr.ey ID No. 26718
                                     PATRICK G. GECKLE, LLC
                                     1515 Market Street, Ste. 1200
                                     Philadelphia, PA 19102
                                     (215) 735-3326 - telephone
                                     (215) 689-2803 - fax

                                           8
         Case 5:18-cv-03900-MSG Document 47 Filed 07/12/19 Page 9 of 9

.

                          CERTIFICATE OF SERVICE


    I, Patrick G. Geckle, Esquire, of PATRICK G. GECKLE, LLC,

    attorney for Plaintiff, Ahmed Gad, hereby certify that on this

    date I served the Amended Complaint upon the person and in the

    manner indicated below which service satisfies the requirements

    of the U.S. District Court for the Eastern District of

    Pennsylvania, a true and correct copy of the same was filed

    electronically and is available for viewing and downloading from

    the ECF system to:


          Charles Gilliam-Brownlee, Esauire
          The MacMain Law Group LLC   "
          433 W. Market Street, Suite 200
          West Chester, PA 19382


                                   PATRICK G. GECKLE, LLC


                                     By:     /s/ Patrick G. Geckle
                                           Patrick G. Geckle
                                           Attorney ID No. 26718
                                           PATRICK G. GECKLE, LLC
                                           1515 Market Street, Suite 1200
                                           Philadelphia, PA 19102
                                            (215) 735-3326 - phone
                                            (215) 689-2803 - fax
                                           Email: pgeckle@pgglaw.com

                                           Counsel for Plaintiff


      DATED: Ju~y 12, 2019
